Citation Nr: 1027781	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  07-23 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating greater than 20 percent 
for hemiparesis of the right lower extremity (RLE) associated 
with residuals of cerebrovascular accident (CVA or "stroke").

2.  Entitlement to an increased rating greater than 10 percent 
for hemiparesis of the right upper extremity (RUE) associated 
with residuals of CVA.

3.  Entitlement to an increased rating greater than 10 percent 
for residuals of CVA. 

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from July 
1980 to June 1984.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
Veteran had a hearing before the Board in May 2010 and the 
transcript is of record.

During the pendency of this appeal, the Veteran made it clear he 
feels he is completely disabled and unemployable due to the 
residuals of his stroke.  These statements raise the issue of 
entitlement to a total disability based on individual 
unemployability (TDIU).  In Rice v. Shinseki, 22 Vet. App. 447 
(2009), the United States Court of Appeals for Veterans Claims 
(Court) held that a claim of TDIU is inferred in increased rating 
claims where the Veteran claims his disability affects his 
employability.  The Board finds that, given the Veteran's 
statements throughout the pendency of this appeal, an inferred 
claim is applicable in accordance with Rice.  

The issues of entitlement to an increased rating greater 
than 10 percent for residuals of CVA and entitlement to a 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the Veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  The Veteran's right lower extremity hemiparesis is manifested 
by no more than moderately severe right leg weakness, to include 
a dragging foot, necessary assistive devices for ambulation and 
muscle atrophy.

2.  The Veteran's right upper extremity hemiparesis is manifested 
by severe, but not complete, right arm weakness, to include 
weakened grip and muscle atrophy.

3.  The Veteran is right hand dominant.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent, but no more, 
for hemiparesis of the right lower extremity associated with 
residuals of a CVA are met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.10, 4.68, 4.124a, Diagnostic Codes (DCs) 
8008, 8520 (2009).

2.  The criteria for entitlement to an evaluation of 50 percent, 
but no more, for hemiparesis of the right upper extremity 
associated with residuals of a CVA are met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.68, 4.124a, DCs 
8008, 8515 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to 
the Veteran in August 2006 and June 2008.  Those letters advised 
the Veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 
letters also explained how disability ratings and effective dates 
are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The 2008 letter also advised the Veteran of the 
specific applicable diagnostic codes relevant to his particular 
case.  See Vazquez-Flores v. Peake, 22 Vet. App. 38 (2008), 
vacated by Vazquez-Flores v. Shinseki, Nos. 2008-7150 & 2008-
7115, slip op. at 19 (Fed. Cir. Sept. 4, 2009).  

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records and medical records 
associated with an award of disability benefits from the Social 
Security Administration (SSA) identified by the Veteran have been 
obtained, to the extent possible.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations 
throughout the pendency of this appeal, most recently in April 
2009.  There is no objective evidence indicating that there has 
been a material change in the severity of the Veteran's 
disability since he was last examined.  The Veteran has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), and 
there are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  The 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2009 VA 
examination reports are thorough and supported by VA outpatient 
treatment records.  There is no rule as to how current an 
examination must be, and the Board concludes the examinations in 
this case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claims.  

Increased Rating (Right Side Weakness)

The Veteran had a stroke, or cerebrovascular accident, in 
February 1985.  Since that time, the Veteran has suffered with, 
among other things, hemiparesis and weakness of the right lower 
and upper extremities.  The Veteran asserts that the evaluations 
assigned these disabilities do not accurately reflect the 
severity of the weakness.  Specifically, the Veteran indicates he 
cannot walk without assistive devices and after prolonged 
periods, his foot begins to drag.  He claims he has fallen 
several times because of his RLE.  With regard to his RUE, the 
Veteran claims his grip is severely weakened to the point where 
he had to learn to rely on his left hand, despite being right-
hand dominant. 

Disability evaluations are determined by evaluating the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions of 
daily life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule). 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2009). If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower evaluation 
will be assigned. 38 C.F.R. § 4.7 (2009).

In claims for increases, the present level of disability is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, in such cases, when the factual findings show distinct 
time periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).    In this case, as 
will be explained more thoroughly below, staged ratings are not 
appropriate here because the Veteran's disabilities stayed 
consistent throughout the appellate time frame.

A disability may require re-evaluation in accordance with changes 
in a veteran's condition. In determining the level of current 
impairment, it is thus essential that the disability be 
considered in the context of the entire recorded history. 38 
C.F.R. § 4.1.

The RO evaluated the weakness in the Veteran's right lower and 
upper extremity pursuant to DC 8008, which governs ratings of 
thrombosis of the vessels of the brain.  Disability resulting 
from thrombosis of the vessels of the brain and other 
neurological conditions and their residuals may be rated from 10 
to 100 percent in proportion to the impairment of motor, sensory 
or mental function. VA is to consider especially psychotic 
manifestations, complete or partial loss of use of one or more 
extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the schedule. With 
partial loss of use of one or more extremities from neurological 
lesions, VA is to rate by comparison with the mild, moderate, 
severe or complete paralysis of the peripheral nerves. 38 C.F.R. 
§ 4.124a, DC 8008 (2009).

Right Lower Extremity (RLE) Weakness

Pursuant to DC 8008, the Veteran's RLE weakness is rated 20 
percent disabling under DC 8520, for incomplete paralysis of the 
sciatic nerve. 

Under DC 8520, complete paralysis of the sciatic nerve results in 
a foot drop and slight droop of first phalanges of all toes, 
cannot dorsiflex the foot, extension (dorsal flexion) or proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.  
38 C.F.R. § 4.124a, DC 8520.

Disability ratings for diseases of the peripheral nerves under DC 
8520 are based on relative loss of function of the involved 
extremity with attention to the site and character of the injury, 
the relative impairment of motor function, trophic changes, or 
sensory disturbances.  See 38 C.F.R. § 4.120.  Under DC 8520, for 
incomplete paralysis, as is the case here, DC 8520 provides for a 
10 percent disability rating if the condition is mild.  If the 
condition is considered "moderate", a 20 percent disability 
rating is provided.  If the condition is considered "moderately 
severe", a 40 percent disability rating is provided.  A 60 
percent rating is awarded for conditions that are severe, with 
marked muscular atrophy.  The Board observes that the words 
"mild," "moderate" and "severe" as used in the various diagnostic 
codes are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  

VA outpatient treatment records indicate the Veteran periodically 
seeks treatment for right sided weakness, to include physical 
therapy and issuance of various assistive devices, to include a 
cane and walker.  In October 2004, the Veteran complained his 
right leg gave out on him causing him to fall face down.  Similar 
complaints of falling due to right leg weakness are shown in VA 
outpatient treatment records in 2006 and 2007.  In February 2007, 
the Veteran complained of falling more frequently and the 
physician indicated the Veteran's mobility was not considered 
safe for long distances.

The Veteran further testified during his hearing before the Board 
in May 2010 that after prolonged walking his foot will drag 
making it difficult to stay mobile.  He further confirmed 
frequent episodes of falling due to his weak RLE. 

The Veteran was afforded a VA examination in November 2006 where 
he indicated he used a cane for 10 years.  The examiner, however, 
found no edema of the extremity and, neurologically, the Veteran 
was completely intact except for right upper and lower extremity 
weakness.  The examiner also noted an altered gait associated 
with his right-sided weakness.

In October 2007, the Veteran was afforded another VA examination 
where the examiner noted some muscular atrophy, but found no 
evidence of sensory impairment.  Strength was decreased some on 
the right side, and coordination heel-to-shin was noted to be 
impaired in the right lower extremity.  The examiner similarly 
noted the Veteran's abnormal gait and the Veteran's need for a 
cane.  In January 2008, the same examiner noted the Veteran's 
condition had overall stabilized.

The Veteran was most recently afforded a VA examination in April 
2009.  At that time, the Veteran was noted to walk with a walker 
and exhibited 3/5 strength for both the RUE and RLE.  Passive 
range of motion of all relevant right lower extremity joints was 
found to be within normal limits.  The Veteran had normal and 
stable ligaments.  The Veteran's active range of motion of the 
right hip revealed flexion limited to 95 degrees with no pain and 
extension limited to 20 degrees with no pain.  The Veteran's 
active range of motion of the right knee revealed flexion limited 
to 130 degrees with no pain and normal extension.  Ankle range of 
motion revealed normal findings.  Ultimately, the examiner 
diagnosed the Veteran with right lower extremity hemiparesis, 
moderate.  

Resolving all reasonable doubt in favor of the Veteran, the Board 
concludes that the preponderance of the medical evidence supports 
a rating of 40 percent for "moderately severe" incomplete 
paralysis of the right lower extremity, but not "severe."  

It is clear the Veteran's right lower extremity weakness 
significantly restricts the Veteran's mobility.  VA outpatient 
treatment records reflect that the Veteran cannot stay mobile 
safely for long distances without risk of falling.  VA examiners 
have noted the Veteran's long-term need for assistive devices, to 
include a cane and walker.  

On the other hand, the most recent April 2009 VA examiner merely 
characterized the Veteran's condition as "moderate."  No joint 
abnormalities were found, and the Veteran had full range of 
motion of all lower extremity joints except for motion lost due 
to weakness.  Although one examiner noted some evidence of 
muscular atrophy, no medical professional has found "marked 
muscular atrophy" warranting a "severe" rating.

Despite the Veteran's full range of passive motion of all major 
joints of the lower extremity, it is clear the Veteran has some 
amount of lost functioning due to weakness.  Accordingly, the 
Board finds a 40 percent rating for "moderately severe" 
incomplete paralysis of the RLE is warranted, but no more.

No higher rating under a different diagnostic code is warranted. 
The Veteran complains that after prolonged walking his foot 
drags.  Other arguably applicable criteria include diagnostic 
codes 8521 (external politeal nerve), 8522 (musculocutaneous 
nerve), 8523 (anterior tibial nerve), 8524 (internal popliteal 
nerve), and 8525 (posterior tibial nerve).  None of those 
diagnostic codes, however, provide for a rating greater than 40 
percent for moderately severe incomplete paralysis.

Right Upper Extremity (RUE) Weakness

Pursuant to DC 8008, the Veteran's RUE weakness is rated 10 
percent disabling under DC 8515 for incomplete paralysis of the 
median nerve.

Under DC 8515, complete paralysis of the median nerve includes 
the hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make a 
fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction of 
the thumb, at right angles to palm; flexion of wrist weakened; 
pain with trophic disturbances. 38 C.F.R. § 4.124a, DC 8515 
(2009).  For incomplete paralysis, which is the case here, a 10 
percent rating is assigned for a mild disability, a 30 percent 
rating is assigned for a "moderate" disability afflicting the 
dominant hand, and a 50 percent rating is assigned for a 
"severe" disability afflicting the dominant hand.  Again, the 
words "mild," "moderate" and "severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  

As indicated above, VA outpatient treatment records indicate the 
Veteran periodically seeks treatment for right sided weakness, to 
include physical therapy, complaints of weakened grip and right 
arm pain. The Veteran further testified during his hearing before 
the Board in May 2010 that he had significant problems with 
finger movement and grip to the point where he had to learn to 
rely on his left hand, which is his non-dominant hand.  

The Veteran was afforded a VA examination in November 2006 where 
the examiner found no edema of the extremity and, neurologically, 
the Veteran was completely intact except for right upper and 
lower extremity weakness.  

In October 2007, the Veteran was afforded another VA examination 
where the examiner noted some muscular atrophy, but found no 
evidence of sensory impairment.  Strength was decreased some on 
the right side (4/5 on the right arm, forearm and hand), but 
coordination was good.  The examiner at that time noted the 
Veteran was able to write with his right hand.  In January 2008, 
the same examiner noted the Veteran's condition had overall 
stabilized.

The Veteran was most recently afforded a VA examination in April 
2009.  At that time, the examiner noted 3/5 strength for both the 
RUE and RLE.  Passive range of motion of all relevant right upper 
extremity joints was found to be within normal limits.  The 
Veteran had normal and stable ligaments.  The Veteran's active 
range of motion of the right wrist, however, did reveal limited 
dorsiflexion to 50 degrees and limited palmar flexion to 50 
degrees with no pain.  Ultimately, the examiner diagnosed the 
Veteran with right upper extremity hemiparesis, moderately 
severe. 

The Board further notes the Veteran has right shoulder 
impingement syndrome causing significant limited motion of the 
right arm, pain and weakness.  This condition has never been 
attributed to the Veteran's CVA or any other incident of his 
military service.  Indeed, examiners throughout time, to include 
the October 2007 examiner opined that the Veteran's right 
shoulder impingement syndrome is "less likely than not" related 
to the Veteran's status-post CVA.  Accordingly, medical findings 
pertaining to the Veteran's right shoulder cannot serve as a 
basis of a higher rating here. 

Resolving all reasonable doubt in favor of the Veteran, the Board 
concludes that the preponderance of the medical evidence supports 
a rating of 50 percent for "severe" incomplete paralysis of the 
right upper extremity. 

Recent evidence indicates the Veteran has decreased use of his 
right hand and forearm to the point where he has had to learn to 
rely on his non-dominant left hand.  There is no medical evidence 
that the Veteran has complete paralysis of the right hand and, 
therefore, 50 percent is the highest rating available to the 
Veteran under DC 8515.  

No higher rating under a different diagnostic code is warranted. 
Other arguably applicable criteria include diagnostic codes 8510-
8514, 8516-8519.  None of those diagnostic codes, however, 
provide for a rating greater than 50 percent in the absence of a 
showing of complete paralysis. 

Extraschedular Considerations

In deciding these claims seeking higher ratings, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
right knee disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's right sided 
weakness with the established criteria found in the rating 
schedule shows that the rating criteria reasonably describes the 
Veteran's disabilities' level and symptomatology.  

The Board further observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  

In this case, the Veteran had lengthy employment until May 2006 
where he claims that he retired due to his disability.  Prior to 
that time, the Veteran testified during his hearing in May 2010 
that he changed jobs and worked for the VA for a time due to the 
limitations of his disabilities.  Towards the end, his problems 
with his hand, mobility, memory and instability led to his 
retirement. 

Manifestations with regard to weakness, grip and mobility are 
already contemplated in his current ratings as described above.  
Further, the Board notes that, in this decision, the Veteran has 
received the benefit of the doubt-primarily due to his claimed 
functional limitations that were not otherwise objectively 
confirmed.  Although the Veteran's right sided weakness severity 
was characterized differently by various examiners, the Board 
accepted the Veteran's testimony describing his symptoms to grant 
him increased ratings here.

Accordingly, the Veteran's described functional loss partially 
served as the basis of awarding the Veteran a 40 and 50 percent 
disability rating for his RLE and RUE respectively whereas the 
objective manifestations did not clearly meet the 40 and 50 
percent diagnostic criteria.  Accordingly, the Board finds the 
described amount of functional limitation is already contemplated 
in the ratings currently assigned.  There is no evidence in the 
medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's disabilities cause impairment over and above that which 
is contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  Therefore, the Board has determined that referral of 
the Veteran's appeal for extra-schedular consideration pursuant 
to 38 C.F.R. 3.321(b)(1) is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran.  In this case, the Board 
finds no provision upon which to assign a rating greater than 40 
percent for the Veteran's right lower extremity hemiparesis, or a 
rating greater than 50 percent for RUE hemiparesis.



ORDER

Entitlement to an increased rating of 40 percent, but no more, 
for hemiparesis of the right lower extremity associated with CVA 
is granted, subject to the laws and regulations governing 
monetary awards. .

Entitlement to an increased rating of 50 percent, but no greater, 
for hemiparesis of the right upper extremity associated with CVA 
is granted, subject to the laws and regulations governing 
monetary awards.


REMAND

The Veteran claims the residuals of his stroke, aside from right-
sided weakness, cause slurred speech, facial paralysis, 
headaches, dizziness, short-term memory loss, drowsiness and 
episodes of lost consciousness.

The Veteran's CVA is rated under DC 8008, which calls for a 100 
percent rating for the first six months following the stroke.  
Thereafter, DC 8008 calls for a minimum rating of 10 percent for 
residuals that are not otherwise compensable under analogous 
rating codes.  See 38 C.F.R. § 4.124a, DC 8008.  The Note 
accompanying this DC indicates that it is required for the 
minimum ratings for residuals under DC 8008 (among others) that 
there be ascertainable residuals.  Determinations as to the 
presence of residuals not capable of objective verification, 
i.e., headaches, dizziness, fatigability, must be approached on 
the basis of the diagnosis recorded; subjective residuals will be 
accepted when consistent with the disease and not more likely 
attributable to other disease or no disease.  Id. at Note. 

In this case, the Veteran's stroke occurred in February 1985, and 
there is no medical evidence of any subsequent stroke, so the 
Veteran's stroke residuals are currently rated as 10 percent 
disabling, the minimum rating under DC 8008-along with other 
separate ratings for right sided weakness of the lower and upper 
extremities and facial paralysis.

During the pendency of this appeal, in a March 2008 rating 
decision, the Veteran was awarded service connection for aphasia, 
for incomplete mild facial paralysis affecting the 7th (facial) 
cranial nerve, rated as 0 percent for mild impairment.  Since the 
residual was found to be non-compensable under its own applicable 
diagnostic code, DC 8207, the 10 percent minimum rating under DC 
8008 for residuals of CVA was continued.  To date, however, the 
Veteran has not been separately awarded service connected for his 
complaints of headaches, dizziness, short-term memory loss, 
slurred speech and loss of consciousness.

Further, as indicated in the Introduction herein, the Veteran has 
also claimed lumbar and spine disabilities as further residuals 
of his CVA.  Indeed, in this regard, the Board notes that the 
Veteran has been diagnosed with degenerative changes and disc 
bulges of his lumbar and cervical spine, but no medical 
professional has ever addressed whether these disabilities are 
residuals of his CVA.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The Veteran was last afforded a VA examination in April 2009, a 
little over one year ago, where the examiner concluded that the 
Veteran's CVA residuals include, right sided weakness, facial 
nerve palsy and dysarthria (slurred speech), moderately severe.  
The examiner acknowledged the Veteran's complaints of headaches, 
but did not diagnose the Veteran with migraines.  The Veteran, 
through the pendency of this appeal and during his hearing before 
the Board in May 2010, also indicated residuals of short-term 
memory loss, dizziness, loss of consciousness and low back and 
neck pain.  These residuals were not addressed by the examiner at 
all.  Based on the Veteran's testimony, it is possible the 
Veteran's residuals have worsened since last examined.  
Accordingly, the Board concludes the examination is incomplete 
and a new VA examination is warranted.

Again, the Board finds noteworthy that the Veteran claims his 
current diagnoses of cervical and lumbar spine disorders are 
residuals of his CVA.  The Board further notes based on the April 
2009 VA examiner's results, the Veteran's facial paralysis may 
have increased in severity since the RO's March 2008 rating 
decision granting the Veteran entitlement to service connection 
for aphasia, associated with the CVA, and assigning the 
disability a non-compensable rating.  The RO, in denying the 
Veteran's claim for an increased rating for residuals of his 
stroke, did not consider whether an increased rating for aphasia 
was warranted or whether cervical and lumbar spine disabilities 
were residuals of his stroke.  Although not specifically appealed 
by the Veteran, the Board finds the Veteran's aphasia rating and 
the cervical and lumbar spine disorders issues are "inextricably 
intertwined" with the claim of entitlement to an increased 
rating for residuals of his stroke.  This is especially true 
since medical evidence to date lists facial paralysis as a major 
residual of the Veteran's stroke.  The Court has held that all 
issues "inextricably intertwined" with an issue certified for 
appeal, are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 181 (1991). 

The AMC should also take this opportunity to obtain recent VA 
outpatient treatment records from November 2007 to the present.

Moreover, as noted in the introduction, in Rice v. Shinseki, 22 
Vet. App. 447 (2009).the Court held that a claim for a TDIU, 
either expressly raised by the Veteran or reasonably raised by 
the record involves an attempt to obtain an appropriate rating 
for a disability and is part of the claim for an increased 
rating. 

It is clear the Veteran's main contention throughout the pendency 
of this appeal has been that he is completely disabled and 
unemployable due to the residuals of his stroke.  The Veteran 
reiterated this argument during his May 2010 hearing.  The 
Veteran is currently in receipt of Social Security Administration 
(SSA) disability benefits.  The SSA determined that the Veteran 
was completely unemployable mainly due to the residuals of his 
stroke, but also due to non-service related disabilities (to 
include limited right shoulder motion due to impingement 
syndrome).

The Court has held that a TDIU claim may not be denied without 
producing evidence, as distinguished from mere conjecture, that 
the Veteran's disability does not prevent her from performing 
work that would produce sufficient income to be other than 
marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty 
v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court 
specifically stated that VA has a duty to supplement the record 
by obtaining an examination which includes an opinion on what 
effect the appellant's service- connected disability has on the 
ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 
Vet. App. 30, 33 (1993). In light of the above, the Board finds 
that the Veteran requires a current VA examination to ascertain 
whether unemployability due to service-connected disability is 
demonstrated.

The TDIU claim is also "inextricably intertwined" with the 
Veteran's increased rating claim for all residuals of his stroke 
and, therefore, this issue must be adjudicated after full 
development and adjudication of the Veteran's other claim.  See 
Harris, 1 Vet. App. 181.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notification 
letter regarding the issue of entitlement to 
a TDIU. 

2.  Obtain the Veteran's medical records for 
treatment from the VA Medical Center in 
Dallas, Texas from November 2007 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response if 
records are not available.

3.  After the above records are obtained, to 
the extent available, schedule the Veteran 
for any and all appropriate examinations, to 
ascertain any and all current disabilities 
that he has in connection with his past CVA 
(stroke), specifically addressing the 
severity of headaches, slurred speech, loss 
of consciousness, facial paralysis, short-
term memory loss, and any other residual 
found.  The examiner should specify which of 
these residuals, if any, are objectively 
discernable or associated with a specific 
diagnosis.  The examiner is also asked to 
ascertain whether any cervical or lumbar 
spine disabilities found are "more likely 
than not" associated with the Veteran's past 
CVA.  The examiner(s) must conduct all 
necessary tests to ascertain any 
neurological, muscular or orthopedic 
manifestations, if any, of the Veteran's past 
CVA.  To the extent applicable, the examiner 
should also specify specifically which nerve 
or muscle group is affected by the Veteran's 
post-CVA disability and the manifestations 
thereof.  

The examiner is also asked to provide an 
opinion of what overall effect, if any, the 
Veteran's service-connected disabilities have 
on his ability to obtain and retain 
employment; that is, whether it would 
preclude an average person from obtaining, or 
retaining, substantially gainful employment.  

Consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by non-service-connected 
disabilities, to include his right 
shoulder impingement syndrome.

The claims folder must be reviewed by the 
examiner, to include a copy of this Remand, 
and the examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions. 

4.  After the above is complete, readjudicate 
the Veteran's issues remaining on appeal.  If 
these claims remain denied, provide the 
Veteran a supplemental statement of the case 
(SSOC). An appropriate period of time should 
be allowed for response

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


